UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54741 THE PULSE NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 45-4798356 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 437 Turnpike Street Canton, MA 02021 (Address of principal executive offices) (Zip Code) (781) 821-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).Yes o No x The number of shares outstanding of the issuer’s common stock, par value $0.01 per share, at November 12, 2013 was 90,700,000 shares. THE PULSE NETWORK, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2013 Index Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheet as of September 30, 2013 and March 31, 2013 4 Consolidated Statements of Operations for the three and six months ended September 30, 2013 and 2012 5 Consolidated Statements of Cash Flows for the six months ended September 30, 2013 and 2012 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2.
